El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Jesús María Dávila Maldonado solicitó y obtuvo de la Corte de Distrito de Humacao que lo declarase heredero abin-testato, en unión de' catorce hermanos más, de su padre Ne-mesio Dávila.y Villafañe, apareciendo de dicha declaratoria que la segunda esposa del causante es Agustina Carrión Cruz, conocida por Rosario Carrión Cruz. Presentado ese docu-mento en el Registro de la Propiedad de Caguas con un escrito a nombre de Jesús María Dávila Maldonado en el que se hace constar que es mayor de edad, viudo, propieta-rio y vecino de G-urabo y en el que se pide sea inscrito su derecho hereditario en cuanto a una treinta-ava parte indi-visa de la finca No. 305, folio 77 del tomo 6o. de Gurabo ad-quirida por Rosario Carrión y Cruz durante su matrimonio *199con Dávila Yillafañe por título de compra, aparece al pie de la declaratoria de herederos extendida una nota de ha-berse hecho la inscripción del documento en cuanto al dere-cho hereditario indiviso del heredero Jesús María Dávila Maldonado con los defectos subsanables de no ser firme la resolución, de no constar las circunstancias personales de los herederos y de no determinarse de una manera fehaciente la extensión del derecho cuya inscripción se solicita. Esta nota está fechada el 8 de octubre de 1919 y no está firmada por el registrador pero tiene adherido el documento un papel que parece estuvo pegado encima de dicha nota, en el cual apa-rece otra de igual fecha, firmada por el registrador, negando la inscripción del documento porque la finca objeto del de-recho hereditario cuya inscripción se solicita no aparece ins-crita a favor de su causante Nemesio Dávila Yillafañe y ha-ciendo constar como defectos subsanables los mismos de la nota que no está firmada.
Interpuesto recurso gubernativo por Jesús María Dávila, para mejor resolverlo, pedimos al registrador que nos en-viara certificación literal de todas las inscripciones y ano-taciones hechas en la finca en cuestión y de ella resulta que la finca la compró Rosario Carrión Cruz, representada por su esposo Nemesio Dávila Yillafañe, según la inscripción segunda; que la inscripción tercera se hace a favor de Jesús María Dávila Maldonado en cuanto al derecho hereditario indiviso que adquiere en la finca por título de herencia in-testada paterna, con los defectos subsanables que antes he-mos mencionado y con vista de la declaratoria de herederos, estando firmada esta inscripción por el registrador de la propiedad el día 8 de octubre de 1919; inscripción que tiene una nota marginal de la misma fecha firmada también por el registrador que dice: “Por rectificación de la inscripción tercera”, y en la que se lee que “equivocadas en la inscrip-ción tercera las palabras ‘inscribo a favor de Jesús María Dávila el derecho hereditario indiviso que en esta finca ad-quiere por título de herencia intestada paterna,’, pues en vez *200de proceder la inscripción del documento objeto de dicho asiento lo que procede es su denegación, y existiendo aun el título en el registro procedo a rectificar dicho asiento en la forma siguiente: * * * Después de esto, la nota marginal contiene la negativa de inscripción a que antes hici-mos referencia.
Como se ve el registrador hizo en sus libros la inscrip-ción solicitada por el recurrente y firmó el asiento después de lo cual y por vía de rectificación consignó en la nota marginal la negativa de inscripción del mismo documento, rec-tificación que por sí solo no podía h§icer el registrador por-que habiendo verificado la inscripción en sus libros a favor de Jesús María Dávila carecía de facultades para anularla sin el concurso y conformidad del interesado, por ser facul-tad privativa de los tribunales según el artículo 256 de la Ley Hipotecaria pues no se trataba de corregir alguno de los errores materiales a que se refiere el artículo 254 de dicha ley sino un error de concepto que anulaba el derecho inscrito. Bolivar v. El Registrador, 13 D. P. R. 375.
Por consiguiente, tomando como base la inscripción ter-cera hecha por el registrador veamos ahora si, como sos-tiene el recurrente, la inscripción debió hacerse no en cuanto al derecho hereditario indiviso sino en cuanto a una treinta-ava parte, como le pidió, por ser quince los herederos del marido y corresponder las otras quince partes a la esposa por tener el concepto de ganancial la compra que hizo siendo casada.
De acuerdo con lo que resolvimos en el caso de Capó v. Fernández Navas, 27 D. P. R. 321, al recurrente corresponde una treinta-ava parte ele la finca comprada por la sociedad de gananciales de que formó parte su padre porque desde el mismo momento de sú muerte sus derechos se trasmitieron a sus herederos, aunque no aparezca liquidada la sociedad de gananciales y aunque la herencia no haya sido partida, porque no existiendo testamento la ley fija en partes iguales la extensión del derecho ele cada heredero.
*201Por ese fundamento la inscripción debió ser hecha, como pidió el recurrente, en cuanto a una treinta-ava parte, y por él también no es sostenible'el defecto subsanable consignado en la inscripción de no determinarse de una manera feha-ciente la extensión del derecho del peticionario.
El otro defecto subsanable de no ser firme la resolución sobre declaratoria de herederos tampoco es sostenible, por-que dictada en un expediente ex parte tramitado sin oposi-ción, fué firme desde el momento en que se dictó, de acuerdo con la Ley No. 20 de 11 de marzo de 1918.
Eesta el defecto subsanable de no constar las circunstan-cias personales de Jos herederos y aun cuando éstas no apa-recen de la declaratoria hecha por el juez era suficiente con la manifestación del heredero que solicitó la inscripción a su favor hecha en el escrito presentado al registrador res-pecto a sus condiciones personales.
La nota recurrida debe ser revocada en cuanto solo ins-cribió el derecho hereditario del recurrente y en- cuanto a los defectos subsanables que consignó, y en su lugar debe hacerse la inscripción en cuanto a una treinta-ava parte in-divisa de la finca a favor del recurrente.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.